Case 0:16-cv-62942-WPD Document 367 Entered on FLSD Docket 08/27/2020 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

   KERRY ROTH, on behalf of herself and                       CASE NO.: 16-62942-Civ-WPD
   all others similarly situated,

         Plaintiffs,
   v.

   GEICO GENERAL INSURANCE
   COMPANY,

        Defendant.
   ____________________________________/

    MARIANNE JOFFE, DEBBE SCHERTZER,                          CASE NO.: 18-61361-Civ-WPD
    and STEPHANIE RODRIGUEZ, individually and
    on behalf of all others similarly situated,

           Plaintiffs,
   v.

    GEICO INDEMNITY COMPANY,
    GOVERNMENT EMPLOYEES INSURANCE
    COMPANY, and GEICO GENERAL INSURANCE
    COMPANY,

          Defendants.
   ____________________________________/




                ORDER GRANTING JOINT MOTION TO VACATE CERTAIN
                         ORDERS AND FINAL JUDGMENTS

          THIS CAUSE is before the Court on the Joint Motion to Vacate Certain Orders and Final

   Judgments [DE 354] in Case No. 16-62942-Civ-WPD. The Court has carefully considered the

   Motion, notes that it indicated in its August 27, 2020 Order Granting the Joint Motion for

   Indicative Ruling that upon limited remand, this Court is likely to grant the Joint Motion to
Case 0:16-cv-62942-WPD Document 367 Entered on FLSD Docket 08/27/2020 Page 2 of 2




   Vacate Certain Orders and Final Judgments, see [DE 363], and is otherwise fully advised in the

   premises.

               Accordingly, it is hereby ORDERED AND ADJUDGED as follows:

          1. The Clerk is DIRECTED to REOPEN this case;

          2. The Joint Motion to Vacate Certain Orders and Final Judgments [DE 354] is

               GRANTED;

          3. The following Orders and Judgments in Case No. 16-62942-Civ-WPD are hereby

               VACATED: the June 14, 2018 Summary Judgment Order [DE 247]; the November

               21, 2018, and March 26, 2019 Judgments [DE’s 281, 287]; the June 13, 2019 Order

               Granting Plaintiff’s Verified Motion to Tax Costs [DE 303]; and the January 1, 2010,

               and May 4, 2020 Orders [DE’s 333, 344].

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

   27th day of August, 2020.




   Copies furnished to:
   Counsel of Record
